Title: Enclosure: Candidates for Army Appointments from New Hampshire, [21 August 1798]
From: Hamilton, Alexander
To: McHenry, James


Subalterns


1
Timothy MountfordPhiladelphia




5
Silvester G Whipple
Livemore Education & good family




Hampton23 years
Gordon collegiate education & has read law eleven mon
respectable




Whipple Father—[sprightly & active]



6
William S ThorneLondonderryNow Philadelphia



Livemore
}
Inquire of McPherson


Foster


Strong







8
William FisherExeter resides in Boston



Gov Gilman & others
}
good talents & good Education



respectable


13
Daniel M Durell



CarsonFoster
}
young Gentlem good ability character & education



respectable


15
Moses Sweett Boscaven
Foster   age talents & activity fit for Lt. or Ensg
Ensign


17
Enoch BayleyHopkintonHilsborough



GordonFoster
}
good character



[tolerable]


4
[Jacob Weeks24 yrs old[Greenland]
good school education—some intelligence & fair Character]Livermore generally
[respectable]


25
[Daniel ConnorExeter24 yrs old
Educated in a counting Houseunexceptionable Character—good Constitution—respectable Lieutt.]



24
Samuel [Parker[23 yrs old]Exeter
Ingenious genteel young man]—GilmanLivemore generally



26
Thomas NesmithLondonderry



G ReadJ McGregor
}
will discharge with faithfulness any trust—& do well in such offices as he may be judge capable of



Ensign perhaps


27
James MooreBow35 years
Foster Two selectmen have recom~ to him Ensign Bow for Lt. was good soldier in the army
Qr. Ensign



27
Stephen MerrillDover
Livemore   see Field Officers 29 by mistake
Qr. Ensign


33
Andrew SimpsonDurham
Livemore generally



34
Arthur RogersPembroke
ditto



35
Israel BartletNottingham
do



36
Wild NoblePortsmouth
do   Qr. Master



Captains


2
George Turner Portsmouth
Livemore has been recommended to him for capt of Fort
Not strong[Too infirm & old]




J. Sheaff—bred to the seaJ Pickering



7
Toppan Webster
was appointed Lt. of Artillery but on the score of rank declined Inquire
[wont do according to Mr. Gilman’s letters suspected of want of probity]


9
Robert ParkerLitchfield
Gordon—officer in horse Troop good understanding & true spirit—good respectability representative in Legislature
strong




Foster—good age & character firm to Gv. &c.



10
Henry TiltonExeter30 years
J. Smith well educated likely & genteel—suffered by rapacity of French
very respectable




Major Militia
Wingate good abilities & educatn





N. Rogers promising Officer good fœderalist &c. &c.




[Mr. Gilman will rank next to Thompson]




11
John Ripley
Cap of Artillery



12
Abel HutchinsConcord
Foster—has commanded a comp of Light infantry his talents & constitution qualify him for mil: life



16
Nathaniel GreenBoscavan
A Foster good talents & appear has comd. a troop of horse
respectable1 - 2



Lawyer
Livemore generally



[19
J DunhamHanover
Collegiate education—good military Talents





adjutant of the Militia—Mr. Freeman recommends—writes well probably good Captain]



[20
Francis GardnerWestmoreland
recommended by Lewis Morris as a Man of education, good Character—enterprizing & active, & of sound politics
respectable]


30
Edward D LongPortsmouth
Livemore generally



31
Samuel Wentworth Dover
ditto



32
Moses Durell Dover
ditto



Field Officers

3
Ebenezer Thompson
Livemore—has been recomd. to him




Durham
[fair character & good school education may do for Majr. according to Mr. Gilman]



23
Nathaniel White*
James & Jacob Sheaff qualified & character very respectable





Martin—staunch friend to the Govermt. [good information—great activity. Better calculated for the command of a regt. than Cilley or Adams]





* Judge Pickering recommends strongly important member of Legislature





Theop. Parsons Talents on any line will not disgrace recommendation—first democratic but since determined otherwise very strong



18
Rufus GravesHanover
[good mathematical, mechanical & military genius—Commission of the Peace & Military Inspector of the Western Division of the State—Mr. Freeman. M.C.—respectable as teacher of the Mathematics]



[21
Bradbury Cilley
Marshall of N.H. Possesses more than hereditary talents for a field appointment—intrepidity of Spirit will accept a majority]




[Samuel Adams38 years old
aid de Camp to Genl: Sullivan when governor—a Merchant—fair candidate for field appointment





* Adams & Cilley in talents before Thompson





Adams not preferable to Cilley in any thing else but in having war service]




[N Gilman
will not relinquish his civil appointment—not decisive]





Gov Gilman—his father killed at Saratoga





was Lieutenant in the army—well qualified for command of a Regiment



28
Daniel FisherNew PortN H 55
Fisher Ames—active & popular Militia officer—spirited on different occasions—farmer rather better instructed than common—very active still



29
Stephen Merrill
Livemore of respectable family served in army last war as a sergeant desirous of being in Artillery recomd as subaltern
Qr. Ensign


